JUDGMENT ENTRY.
This appeal, considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, is not controlling authority except as provided in S.Ct.R.Rep.Op. 2(G)(1).
Defendant-appellant William K. Bradshaw appeals his adjudication as a sexual predator pursuant to R.C. Chapter 2950, Ohio's sexual-predator statutes. On April 24, 1995, following his plea of guilty, Bradshaw was convicted of the rape, felonious sexual penetration, and gross sexual imposition of his two minor female stepchildren. The trial court imposed a lengthy period of incarceration. Following a hearing held on December 31, 1998, the trial court found that Bradshaw was a sexual predator and ordered him to comply with the various post-release notice and reporting requirements. It is from the results of this hearing that Bradshaw has brought this appeal.
Bradshaw's sole assignment of error, in which he argues only that the R.C. Chapter 2950 scheme violates the "multiple safeguards" of the federal and the Ohio constitutions, is overruled on the authority of State v. Cook (1998), 83 Ohio St.3d 404,700 N.E.2d 570. Therefore, the judgment of the trial court is af-firmed.
Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27. Costs shall be taxed under App.R. 24.
Gorman, P.J., Sundermann and Shannon, JJ.
Raymond E. Shannon, retired, from the First Appellate District, sitting by assignment.